929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone C. COOPER, Plaintiff-Appellant,v.Johnny Mack BROWN, Sheriff of Greenville County, RobertPutnam, Defendants-Appellees,andGreenville County, Defendant.
No. 90-6122.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1991.Decided March 28, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-84-470-2-6)
Tyrone C. Cooper, appellant pro se.
Steven Edward Farrar, Harvey G. Sanders, Jr., Leatherwood, Walker, Todd & Mann, Greenville, S.C., for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tyrone C. Cooper, a South Carolina prisoner proceeding pro se, appeals from a jury verdict which found in favor of the defendants in his 42 U.S.C. Sec. 1983 claim that he was wrongfully arrested.  The district court had adopted a magistrate judge's report and recommendation that Cooper's other Sec. 1983 claims be dismissed.1   Upon a thorough review of the trial transcript, we find that there are sufficient probative facts to support the jury's verdict and affirm the judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The dismissed claims were not specified in Cooper's notice of appeal, and thus are not before us.    See Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.1987);  Fed.R.App.P. 3(c)